Citation Nr: 0415597	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to an 
increased rating in excess of 10 percent for service-
connected lumbosacral strain.  The veteran subsequently 
perfected this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In December 2002, the RO sent the veteran a letter notifying 
her of her rights in the VA claims process.  On review, the 
letter does not specifically advise the veteran of the 
evidence that is needed to substantiate her claim for 
increase, of the evidence that VA will seek to provide, and 
of the information and evidence that the veteran is 
responsible for providing.  As such, a remand for further 
notification pursuant to the VCAA is required. 
 
The veteran is seeking an increased evaluation for her 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling pursuant to Diagnostic Code 5295.  The 
Board notes that the regulations regarding the evaluation for 
intervertebral disc syndrome were revised effective September 
23, 2002, and the schedule for rating disabilities of the 
spine was revised effective September 26, 2003.  It does not 
appear that the veteran has been specifically advised of the 
amended criteria and the RO has not had the opportunity to 
adjudicate her claim for increase pursuant to the newly 
revised rating criteria.  

In December 2002, the veteran reported continuous treatment 
for ongoing pain of the lower back and hip at the VA Medical 
Center (VAMC) in Memphis, Tennessee.  The most recent VA 
treatment records contained in the claims folder are dated in 
April 2003.  Thus, the RO should request additional 
outpatient records.  
 
The veteran underwent a VA spinal examination in January 
2003.  The examiner noted findings of left ankle clonus and 
referred the veteran for a neurological examination.  The 
veteran reported that in 1986 she was horsing around with 
other Coast Guard members and hit her back on a bed rail 
causing severe pain.  She was treated at a local Galveston 
hospital.  The neurological examiner noted that they had 
contacted the compensation and pension clerk about obtaining 
these medical records.  On review, it appears that records 
related to this back injury are contained in the claims 
folder; however, the claims folder was not available at the 
time of the neurological examination.  Consequently, the 
claims folder should be returned to the neurological examiner 
so that he may review the requested records.  

Finally, although the veteran recently underwent a spinal 
examination, the Board finds that further examination is 
necessary in order to obtain all findings necessary for 
consideration under the revised rating criteria.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should obtain the veteran's 
medical records regarding treatment for 
her service-connected lumbosacral strain 
from the VAMC in Nashville for the period 
from April 2003 to the present.  All 
records obtained should be associated 
with the claims folder.  

3.  The veteran's claims folder should be 
returned to the January 2003 VA 
neurological examiner for review.  The 
examiner is advised that the records from 
St. Mary's Hospital in Galveston, Texas, 
regarding the veteran's low back injury, 
are contained in the claims folder.  The 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any 
neurological findings are related to the 
veteran's service-connected lumbosacral 
strain.  All findings, and the reasons 
and bases therefore, should be set forth 
in a clear and logical manner on the 
examination report. 

If the January 2003 examiner is not 
available, the veteran should be provided 
another neurological examination, and the 
examiner is requested to review the 
claims folder and respond to the question 
as posed above.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the current 
nature and severity of her lumbosacral 
strain.  The examiner is requested to 
conduct range of motion studies and set 
forth all information necessary to 
determine the combined range of motion of 
the thoracolumbar spine, such as forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner is also requested 
to comment on the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report. 

5.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected 
lumbosacral strain.  In making this 
determination, the RO is advised that the 
schedule for rating intervertebral disc 
syndrome was amended effective September 
23, 2002, and the schedule for rating 
spine disabilities was amended effective 
September 26, 2003.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




